MEMORANDUM **
Fernando Sanchez-Birruetta appeals from the 94-month sentence imposed, upon remand, following his jury-trial conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*737Sanchez-Birruetta contends that the district court erroneously applied the Guidelines range as a presumptive sentence, improperly placed the burden on him to prove why a different sentence should be imposed, and misapplied the 18 U.S.C. § 3558(a) factors. We conclude that the district court did not procedurally err, and that the sentence imposed is not substantively unreasonable. See United States v. Carty, 520 F.3d 984, 996 (9th Cir.2008) (en banc), cert. denied sub nom. Zavala v. United States, - U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.